 

EXHIBIT 10.7

January 23, 2017

Ebun Garner

6936 Brass Place

Carlsbad, CA 92009

Re:Resignation and Transition Agreement  

Dear Ebun,

This letter confirms your resignation from Alphatec Spine, Inc. (the
“Company”).  You have been a long-term, valued member of the Company and its
leadership team, and we desire your continued employment for a transition
period, followed by ongoing consulting services for a term thereafter.  This
letter contains the terms and conditions of your employment transition and
consulting services (together, “the Services”).

Continuing Employment

You will remain a full-time employee of the Company through February 28, 2017
(the “Employment Term”).  During the Employment Term, you will retain your
current title (Senior Vice President, General Counsel & Corporate Secretary) and
monthly rate of pay ($23,333.33), and all other employee benefits to which you
are entitled, and will continue to perform the full responsibilities of this
role, while engaging in any and all necessary activities to successfully
transition all matters, procedural and substantive, to me, or any other
designated subject matter successor.  The details and scheduling of transition
activities will be determined mutually by us the week of January 23.

Consulting Services

After the Employment Term, you agree to provide consulting services through
December 31, 2017 (the “Consulting Term”).  The consulting services will include
the following material terms:

 

•

Scope of Services:  As reasonably requested, but including ongoing knowledge
transfer regarding Company historical practices, processes and decision-making;
assistance with factual development for existing litigation (actual and
threatened); advice and counsel regarding corporate governance, Board meeting
preparation and management; preparation, revision and review of public filings,
etc.; and healthcare compliance initiatives and training.

 

•

Time Commitment:  Not to exceed 10 hours per month.

 

•

Location for Performance of Services:  The Consulting Services shall be provided
via telephone conference or email, whenever practicable.  If circumstances
reasonably require your presence at the Company, we will agree to a mutually
acceptable date and time.

 

•

Consulting Fee:  $10,000 per month, payable on the 15th day of each month,
through the Consulting Term.  You agree that this Consulting Fee is conditioned
upon your continuing ability to provide the Consulting Services, as needed, and
that in the event you take an opportunity that prevents you from being able to
provide the Consulting Services, the Consulting Fee payments will cease.

 

•

Competitive Restriction and Additional Covenants:  During the term of the
Services, you agree that you will not, on your own behalf or on behalf of any
other person, partnership, association, corporation or other entity, use
confidential and/or proprietary Company information to directly or indirectly
solicit (either verbally or in writing), or in any manner influence or induce
(or attempt to influence or induce) any surgeon, hospital, surgery center,
supplier or agent of the Company to terminate, modify or amend its then-current
relationship with the Company.  In addition, you further agree to honor the
non-disclosure, non-solicitation and non-disparagement provisions as set forth
in Sections 7.1, 7.2(b) and 7.2(c) of your Amended and Restated Employment
Agreement, dated July 17, 2006 (the “Employment Agreement”), for the
post-employment periods specified therein.

 

--------------------------------------------------------------------------------

 

Release of Claims and Related Consideration  

In exchange for your remaining through the Employment Term, and your execution
of a release of claims (the Company’s standard form of agreement, with changes
necessary to effectuate this letter), the Company shall provide you with the
following consideration: (i) $23,333.33 per month, payable bi-weekly, subject to
all tax withholdings, through December 31, 2017; (ii) healthcare, vision and
dental coverage for yourself and your family (should you make a timely COBRA
election) through December 31, 2017 (with a “gross-up” payment being made for
any tax liabilities you incur related to such payments being made by the
Company); and (iii) all of your outstanding stock options shall convert to
non-qualified stock options and shall remain exercisable until each such stock
option’s expiration date (as set forth in each option agreement).  In connection
with this additional consideration, you agree to waive any right to, and
immediately return to the Company, the option grant dated December 10, 2016.

This letter supersedes and replaces all other agreements, written or verbal,
regarding the terms and conditions of your employment with the Company (except
for Sections 7.1, 7.2(b), and 7.2(c) referenced above and incorporated
herein).  Please sign and date this letter below, indicating your understanding
and acceptance of this transitional role, and return the signed letter to me no
later than Tuesday, January 24, 2017.

We thank you for your long, dedicated career with Alphatec Spine, and look
forward to your continued engagement with the Company during the full term of
the Services.

 

Sincerely,

 

/S/ Craig E. Hunsaker

Craig E. Hunsaker

Executive Vice President, People & Culture

 

Understood and accepted.

 

/S/ Ebun S. Garner

Ebun S. Garner




 

--------------------------------------------------------------------------------

 

March 6, 2017

Ebun Garner

6936 Brass Place

Carlsbad, CA 92009

Dear Ebun,

This letter (the “Amendment Letter”) amends the terms of the Resignation and
Transition Agreement (the “Agreement”), entered into by and among Alphatec
Holdings, Inc. and Alphatec Spine, Inc. (collectively, the “Company”) and you,
dated January 23, 2017, as follows:

 

•

In consideration for you making yourself available during the month of March
2017, for hours in excess of the ten (10) hours per month envisioned in the
Agreement, in order to provide consulting services and perform activities in
connection with the Company’s public filings and potential capital raise, the
Company agrees to extend the term of the Consulting Services in the Agreement
from December 31, 2017 to February 28, 2018.

 

•

In the event the Company terminates the Consulting Services in the Agreement
prior to February 28, 2018, the Company will make a payment to you in the amount
of $20,000, within five (5) days of such termination.

All other aspects of the Agreement remain unaffected by this Amendment Letter.

 

Sincerely,

 

/S/ Craig E. Hunsaker

Craig E. Hunsaker

EVP, People & Culture and General Counsel

 

Understood and accepted.

 

/S/ Ebun Garner

Ebun Garner

 

 